RICE, C. J.
Upon the authority of Johnston, executor, v. Fort, administrator, 30 Ala. 78, we hold, 1st, that the prohate court had no jurisdiction to render the decree from which the appeal was taken in this case; and, 2d, that the executor has no right to appeal from such decree, until after a final settlement of the estate. — Code, § 1888.
We do not decide, however, that until a final settlement of the estate, the executor is without remedy. But it is not for us to indicate his remedy, if he has any. See the authorities relative to that matter, cited in Johnston v. Fort, supra.
As the appeal was taken by the executor, and he had no right to take it, we must dismiss it, at his costs.